DETAILED ACTION

	Claims 1, 3-4, 6-16 are pending. 
	Claims 13-15 are withdrawn. 
	This Official Action is final. Claim 1 has been amended to incorporate claim 2. In addition, claim 1 has been amended to recite that the particles of puffed endosperm structure the composition.  This raises new issues. 
	Any rejections from the previous Official Action not repeated below have been withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-12, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0171302 (BIERBAUM) in view of United States Patent No. 8,349,342 (LOBEE).
Claim 1 comprises a structured oil phase, and particles of puffed endosperm of one or more puffable seeds, dispersed in and structuring said oil phase, wherein upon sieving at least 80 wt% of said particles passes a sieve with apertures of 500 um, and wherein not more than 35 wt% of said particles passes a sieve with apertures of 100 um. 

BIERBAUM does not teach the use of puffed corn endosperm. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55).  In particular, finer grade powder wherein at least 80 wt % has a particle size below 0.5 mm, preferably at least 70 wt % has a particle size below 0.3 mm. (col. 2, lines 50-55). 
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.
It would have been obvious to modify BIERBAUM to include a puffed corn particle and decrease the particle size to increase the loading and entrapment capacity, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).
In Example 1a, the following fractions are provided:
	
    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale

 	As LOBEE teaches the use of fractions and preferred particles sizes of below 0.5mm (i.e., 500um) and 0.3mm (i.e., 300um), it would have been obvious to provide a fraction with a sieve size of between 0.5mm and 0.3mm. 

Claim 3 recites that the oil is a liquid edible oil. 
BIERBAUM teaches that examples of such oils can include animal oils, dairy oils such as butter oil, marine oils such as fish oil, tree nut oils, fruit oils such as coconut oil, and vegetable oils such as 

As to clams 4 and 6, claim 4 recites that at least 80 wt% of said particles passes a sieve with apertures of 400 um. Claim 6 recites that the particles of puffed maize kernel endosperm upon sieving at least 95 % of said particles passes a sieve with apertures of 400 um and not more than 20% of said particles passes a sieve with apertures of 100 pm. 
BIERBAUM does not recite the claimed particle sizes. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55). The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55). BIERBAUM does not teach this feature. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55).  In particular, finer grade powder wherein at least 80 wt % has a particle size below 0.5 mm, preferably at least 70 wt % has a particle size below 0.3 mm. (col. 2, lines 50-55). 
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.
It would have been obvious to modify BIERBAUM to include a puffed corn particle and decrease the particle size to increase the loading and entrapment capacity, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).
In Example 1a, the following fractions are provided:
	
    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale


 Thus, the general teachings of LOBEE direct one to reduce the particle size.
It would have been obvious to modify BIERBAUM to include a puffed corn particle size taught by LOEBEE, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).

Claim 7 recites that 0.5 to 20 wt% of particles are present with respect to the weight of the oil phase. Claim 8 recites that 3 to 18 wt% or particles are present with respect to the weight of the oil phase. 
In Table 2 and 3, BIERBAUM teaches that the oil can vary from 3.4% to 9.7%.  This falls within that claimed. 
The pargti
Claim 9 recites that the one or more puffable seeds are selected from amaranth, barley, maize, millet, oat, rice, sorghum, spelt, wheat, buckwheat, makhana, quinoa, soybeans and mixtures thereof.
Claim 10 recites that  the one or more puffable seeds are selected from amaranth, barley, maize, millet, oat, rice, sorghum, spelt, wheat, buckwheat, makhana, quinoa, soybeans and mixtures thereof.As to claims 9-11, claim 9 recites that the one or more puffable seeds are selected from amaranth, barley, maize (i.e., corn), millet, oaf, rice, sorghum, spelt, wheat, buckwheat, makhana, quinoa, soybeans and mixtures thereof. Claim 10 recites that the product is puffed popcorn. 
Claim 11 recites that the popcorn is sourced from Zea mays van everta.
 LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils and is a preferred puffable seed (col. 2, lines 50-55).  It would have been obvious to modify BIERBAUM to use 

Claim 12 recite that the puffed endosperm has a solid foam structure.  
BIERBAUM teaches the need for the particle to have a porous structure with a bulk density of less than about 0.5 g/cc [0010]. 

Claim 16 recites a composition comprising a structured liquid oil phase and particles of puffed maize endosperm, the particles dispersed in and structuring the liquid oil phase and comprising 3 to 18 wt% of the oil phase, wherein upon sieving at least 80 wt% apertures of 500 pm, and wherein not more than 35 wt% of the particles passes a sieve with apertures of 100 pm.
BIERBAUM teaches an oil with a low-density expanded carbohydrate [0011]. The carbohydrate is used to entrap fat in microwave popcorn [0003].  Popcorn itself is used as the carbohydrate thickener (i.e., structuring agent) for the oil [0024].  
 In [0021], it Is taught that variations in flavor intensity are obtained by managing residue on the popcorn through use of dried maltodextrin (less residue) rather than undried maltodextrin, and by varying how the slurry and corn are combined. For instance, mixing the corn with the fat slurry as opposed to layering one on top of another are found in practice to vary residue on the corn during popping and, accordingly, flavor. It would have bene obvious to vary the amount of puffed corn based on the desired flavor and texture. 

BIERBAUM does not teach the use of puffed corn endosperm. 
LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.
It would have been obvious to modify BIERBAUM to include a puffed corn particle and decrease the particle size to increase the loading and entrapment capacity, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).
In Example 1a, the following fractions are provided:
	
    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale

 	As LOBEE teaches the use of fractions and preferred particles sizes of below 0.5mm (i.e., 500um) and 0.3mm (i.e., 300um).  It would have been obvious to provide a fraction with a sieve size of between 0.5mm and 0.3mm. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15/767,432 (432 application) .

While the present claims indicate that the “puffed endosperm of one or more puffable seeds, dispersed in and structuring said oil phase”, the claims of the ‘432 application recites “the particles of puffed maize kernel endosperm interact and produce a synergistic structuring effect of the oil phase”.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/767,425 (425 application) .
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 425 application are directed to puffed maize kernel, which can be puffed endosperm, as claimed.   Thus, it would have been obvious to use puffed maize kernel.  While the present claims indicate that the “puffed endosperm of one or more puffable seeds, dispersed in and structuring said oil phase”, the claims of the ‘425 application require that the puffed maize kernel endosperm structure the oil phase such that the composition is non-flowable. It would have been obvious that the structured oil of the present claims would be a system that mimics the functionality of solid fats and “non-flowable”. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	 Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the claimed size range of the particles of puffed endosperm has criticality with respect to the purpose. 
However, LOBEE renders obvious this range. LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils. The particle size is less 0.1mm and can be varied based on desired loading capacity of the oil (col. 2, lines 50-65 and col. 6, lines 45-55).  In particular, it is taught that  at 
At col. 3, lines 65-68, it is noted that once the powder is ground (milled), it can be further fractionated (separated) into different fractions.

It would have been obvious to modify BIERBAUM to include a puffed corn particle and decrease the particle size to increase the loading and entrapment capacity, as LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 50-55).
In Example 1a, the following fractions are provided:
	
    PNG
    media_image1.png
    110
    297
    media_image1.png
    Greyscale

 As LOBEE teaches the use of fractions and preferred particles sizes of below 0.5mm (i.e., 500um) and 0.3mm (i.e., 300um), It would have been obvious to provide a fraction with a sieve size of between 0.5mm and 0.3mm.  Indeed, while the claims require that while 80% pass through a 500 sieve less than 35% can pass through a 100 this reads on a fraction where the particle size all falls within a 100 to 500 sieve size. 
Moreover, BIERBAUM establishes that decreasing the particle size to increase the loading and entrapment capacity.  It would have been obvious to one skilled in the art to vary the particles size based on desired entrapment capacities. 
	The double patenting rejection has been modified to address the changes to the claims that the the particles of puffed endosperm are dispersed in and structure the oil phase.  Thus, the double patenting rejection is maintained.   However, it is noted that applicant acknowledges that the non-statutory double patenting rejection may be overcome by the filing of a terminal disclaimer in .




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791